             Case 3:20-cv-01302-VC Document 51-1 Filed 10/14/20 Page 1 of 3



 1   Kirk. J. Anderson (SBN 289043)
 2   kanderson@budolaw.com
     BUDO LAW P.C.
 3   5610 Ward Rd., Suite #300
 4
     Arvada, CO 80002
     (720) 225-9440 (Phone)
 5   (720) 225-9331 (Fax)
 6

 7                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
                              SAN FRANCISCO DIVISION
 9

10   CEDAR LANE TECHNOLOGIES
11   INC.,
                                                    C.A. No.: 3:20-cv-01302-VC
12               Plaintiff,
                                                    TRIAL BY JURY DEMANDED
13   v.

14   BLACKMAGIC DESIGN INC.,

15           Defendant.

16

17            DECLARATION OF KIRK J. ANDERSON IN SUPPORT OF
18
                PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER

19

20
     I, Kirk J. Anderson, declare as follows:

21
            1.       I am an attorney licensed in the state of California (SBN 289043)

22
     and represent Plaintiff Cedar Lane Technologies, Inc. as local counsel in this

23
     case. I make this declaration in support of Plaintiff Cedar Lane Technologies.

24
     Inc.’s Response to the Court’s Show Cause Order (Dkt. No. 47). I have personal

25

26
                                                1
27        DECLARATION IN SUPPORT OF PLAINTIFF’S RESPONSE TO SHOW CAUSE
28
             Case 3:20-cv-01302-VC Document 51-1 Filed 10/14/20 Page 2 of 3



 1   knowledge of the information contained in this declaration and can testify to the
 2   truth of these statements.
 3         2.     I am the founder of a small firm established in 2019 and have acted
 4   as local counsel in a variety of cases, including for Mr. Rabicoff. In the time I
 5   have worked with Mr. Rabicoff, I have known him to be a conscientious attorney
 6   and client advocate.
 7         OCTOBER 1, 2020 HEARING
 8         3.     I am aware that on September 29, 2020, the Court scheduled a
 9   hearing for October 1, 2020 (Dkt. No. 46) to address Defendant’s Motion to
10   Dismiss or in the Alternative, Strike Plaintiff’s Indirect Infringement Claims in
11   the Second Amended Complaint (Dkt. No. 48).
12         4.     As local counsel, it was my understanding that Mr. Rabicoff would
13   be representing Plaintiff’s interests at the October 1 hearing.
14         5.     Following the October 1 hearing, Mr. Rabicoff and I conferred
15   regarding his attempt to join the hearing and reliance on the Court’s website in
16   lieu of the Court’s order.
17         6.     In hindsight, I regret not confirming that Mr. Rabicoff was aware of
18   the need to email the Court in advance of the hearing. Additionally, especially
19   given the severity of the issues at stake, I regret not attending the hearing along
20   with Mr. Rabicoff in order to ensure that Plaintiff’s counsel was present and to
21   answer questions the Court may have had for my firm in particular.
22         PLAINTIFF’S REQUESTS TO AMEND THE PLEADINGS
23         7.     Plaintiff filed multiple amended complaints in this case. My firm
24   filed these amendments in good faith at the request of Mr. Rabicoff. Additionally,
25   it is my belief that Mr. Rabicoff’s intention in filing the amended complaints was
26
                                                2
27      DECLARATION IN SUPPORT OF PLAINTIFF’S RESPONSE TO SHOW CAUSE
28
             Case 3:20-cv-01302-VC Document 51-1 Filed 10/14/20 Page 3 of 3



 1   a good faith effort to resolve disputed issues, including by removing contributory
 2   infringement.
 3         8.      However, I am aware that Rule 15 allows for a party to amend its
 4   pleadings once as a matter of course after a responsive filing (here a motion to
 5   dismiss) is filed. I regret my mistake of not verifying with Mr. Rabicoff whether
 6   he had leave of the Court and/or counsel for Defendant to file additional amended
 7   complaints. Additionally, I regret not performing adequate review of Mr.
 8   Rabicoff’s papers before filing. As local counsel, I recognize my duty to assure
 9   that filings adequately vetted.
10         9.     I deeply regret any inconvenience to the Court, parties, and counsel
11   for defendant. The Court’s Order to Show Cause is a firm reminder of the
12   importance of diligent representation, either as lead or local counsel, which I will
13   remember and adhere to with increased diligence going forward.
14

15
           I declare on October 14, 2020 in Jefferson County, Colorado and under
16
     penalty of perjury that the statements made in this declaration are true and correct.
17

18                                                  /s/ Kirk Anderson
                                                    Kirk. J. Anderson
19

20

21

22

23

24

25

26
                                                3
27      DECLARATION IN SUPPORT OF PLAINTIFF’S RESPONSE TO SHOW CAUSE
28
